Case 4:20-cv-01255-O Document1 Filed 11/19/20 Pagé"l ofr A RAGED Suir

NORTHERN PHSTRICT OF TEXAS

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) | m vn
|

J opce AY20

   
   

x

}

! pk
IN THE UNITED STATES DISTRICT COURF, Shisikicrcourr
FOR THE NORTHERN DISTRICT OF TEXAS,

   

Lanne nl

Titer Uurtins 017507

Plaintiff’s Name and ID Number

Lda Counthe Sail

Piace of Confinement

 

2-20CVi
CASE NO,
(Clerk will assign the number)

 

 

¥v

Pill like boom Goi bs Bel buy Flies x

"Defendant's Name and Address i

Shvwnar bv iMSon | bi. Betteuy Fb bel fe

Defendant’s Name and Address

Defendant’s Name and Address 76 ie
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure, Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure,

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-01255-O Document1 Filed 11/19/20 Page 2of7 PagelD2
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CiD, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shail be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? eins Ko

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit. 27 (YY : 2ORAS

2. Parties to previous lawsuit:

Plaintifi(s) 7222-4” Lbudsiuas

Defendant(s) All Lf Des LATS

Court: (If federal, name the district; if state, name the county.) Pot Do TH 7 TAL RAAT Cow,
Cause number: é
Name of judge to whom case was assigned: é

Disposition: (Was the case dismissed, appealed, stil! pending?) 7 jf , (UCN ASS,

Approximate date of disposition: e

 

SN AP w
Il,

Case 4:20-cv-01255-O Document1 Filed 11/19/20 Page3of7 PagelD3
PLACE OF PRESENT conrinement’S LCA UT C2IG So JA Ac C

EXHAUSTION OF GRIEVANCE PROCEDURES: __
Have you exhausted all steps of the institutional grievance procedure? LYES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT: ys 4177 _ _
A. Name and address of plaintiff: Rsber CT MARRS /OD lu. LAmAL- i toot Vi
Lttete Jolson LBB 9900 Jip W). Leva Y FZ bath, PEGI.

Helos arid [ALD Aheale Nay MOR 8810 Gh me-776.5 Dodd Ts

B, Fullname ofeach defendant, his official position, his place ofemployment, and his full mailing address.

defendant BH] (heBeucse Ste y CL Yo td, be/ Kail Edeoit

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

Wo fr doug Codi 12. Uokksn of Cowl kaha

Defendant #2: SHAQ px) L (Seon Distirc Lr ATES (hee
Lfo| ly. BelKaMi £7 Wovtt Te 7L796

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Moy aettinn Cfeet Vinlation of Cur beghes dors lid (7

Defendant #3: fomAs, bo, [ Dea (i eUATT ye Ce ke.
Yot W RBeiiwan Le b»eMtt Jews Fol
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Must Settu§ Cheer Violaron Of (ve/ Rahte ders GUidll)

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
Vi

Vil.

VILL.

Case 4:20-cv-01255-O Document1 Filed 11/19/20 Page4of7 PagelD4

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arpuments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.

MY Cf ducing Covidl? (S beiaig Violated THe

‘ic SA if iS Very imbescPUl becAsSe_ peaple
Defidec ny bS- SO Ake. te Lowrse CiSe_ if.
Hard Catch Cour (9. Tm IC.

 

 

 

 

 

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

thy MA lor Ses Siwy mo OUT MA 37) mee
fecord Chay) past 4 Aie5eC

GENERAL BACKGROUND INFORMATION:
A. = in co CLE Howe, te form, all nam wey ou have ever used or been known by including any and all aliases.

koberr DCASTE)

B. List ali TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

DIO51¢ TAC 523807 TAC  SB8S7a3BS 7OC.

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed?

___ YES “No:

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

 

 

I

2

3. Approximate date sanctions were imposed:
4, Have the sanctions been lifted or otherwise satisfied? ____YES to.
Case 4:20-cv-01255-O Document1 Filed 11/19/20 Page5of7 PagelD5

C, Has any court ever warned or notified you that sanctions could be imposed? YES AN 0

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.

Executed on: / 5 No VU, GO9-2

(If more than one, use another piece of paper and answer the same questions.)

I. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

Ltr Yasin of 25%69

7 Signature of Plaintiff)

DATE

 
 

 

PLAINTIFF’S DECLARATIONS

1.

ta

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

T understand I must exhaust all available administrative remedies prior to filing this lawsuit.
Tunderstand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

[understand even if] am allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this _/ grt day of pole mperk. wPHO_.

(Day) (month) (year)
CLL Lisle ON Fey

C“ {Signature of Plaintiff)

 

  

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-01255-O Document1 Filed 11/19/20 Page6of7 PagelD6

TARRANT COUNTY JAIL
INMATE GRIEVANCE FORM File Nbr,

Press hard when writing

Name * f@ vey os Lok es CID No. ¢f Y

Housing Assignment 2 pA / Date f

 

 

is this an “American with Disabilities Act (ADA} Complaint?

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRIEVANCE OFFICE USE ONLY******** "DO NOT WRITE BELOW THIS LINE

 

 

Grievance Officer Date Code
_ Referred to Date Time
Response by Date Time

 

GRIEVANCE SUMMARY RESPONSE

 

 

 

 

 

 

 

 

 

 

White Copy To File Canary Copy To Inmate (Grievance Response) Pink Copy For Inmate Retention

8-101 GPC-1699 REV, 06-06
Page 7of 7 PagelD 7

Case 4:20-cv-01255-O Document 1 Filed 11/19/20

SEMOS ASNLs <€SOVISOd SA

 

 

 
